Exhibit 10.1


 


THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”).  IT MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED, HYPOTHECATED, OR
OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE ACT, OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT
REGISTRATION IS NOT REQUIRED UNDER SUCH ACT OR UNLESS SOLD PURSUANT TO RULE 144
UNDER SUCH ACT.


 


PROMISSORY NOTE


 

 

 

Minneapolis, Minnesota

$300,000

 

Effective as of: January 31, 2005

 

FOR VALUE RECEIVED, Ciprico Inc. (“Borrower”), a Delaware corporation, promises
to pay to Huge Systems, Inc. (“Holder”), at such place as the Holder may
designate by written notice to Borrower, in lawful money of the United States,
the principal sum of Three Hundred Thousand Dollars ($300,000), together with
interest accruing on the outstanding principal balance at a the rate equal to
five percent (5%)  per annum.

 

Payment of Principal and Interest

 

Borrower shall make six (6) equal quarterly principal and interest payments,
each in the amount of Fifty Two Thousand Two Hundred Ten Dollars and 14/00
($52,210.14), beginning on June 1, 2005, with each payment thereafter made on
the last day of the last month of each succeeding quarter.  On January 31, 2007,
the entire remaining unpaid principal balance plus any interest accrued shall be
due and payable in full.

 

Prepayment

 

This Note may be prepaid in whole or in part from time to time at the sole
discretion of the Borrower and without any prepayment penalty of any kind.

 

Default; Remedy

 

Upon the occurrence of a Payment Default (as defined below), the outstanding
unpaid principal balance of the Note and accrued interest thereon and shall
automatically become immediately due and payable.

 

A “Payment Default” shall occur if the Borrower fails to make any payment to
Holder under this Note when due; provided that, if Borrower ever fails to make
any payment on the date that it is due, Holder must notify any executive officer
of the Borrower of the failure on that date,

 

--------------------------------------------------------------------------------


 

and if such event is cured within fifteen (15) Business Days (as defined below)
after receiving such notice, no Payment Default shall occur.

 

“Business Day” means any day except Saturday or Sunday or any other day on which
commercial banks in the city of Minneapolis, Minnesota are authorized or
required by law to close.

 

Application of Payments

 

Any payment hereunder shall be applied first to costs of collection, if any,
then to the payment of accrued interest, if any, and then to the reduction of
principal.

 

Manner of Payments; Debits

 

Payments and prepayments of principal of this Note shall be made not later than
5:00 p.m., Central Standard Time or Central Daylight Time, as applicable, on the
due date time therefor.  Whenever any payment to be made hereunder is due on a
day which is not a Business Day (as defined above), such payment shall be made
on the next succeeding Business Day.

 

Right to Set-Off

 

Notwithstanding anything to the contrary contained in this Note, Borrower shall
have the right to set off against any and all amounts owed hereunder by any and
all amounts owed by Holder to Borrower and for any claims that Borrower may have
as against the Holder under that certain Asset Purchase Agreement, dated as of
January 31, 2005, by and among Borrower, Holder, Michael Anderson and Tina Bow.

 

Costs of Collection

 

The Borrower hereby agrees, subject only to any limitation imposed by applicable
law, to pay all expenses, including reasonable attorney’s fees and legal
expenses, incurred by the Holder in endeavoring to collect any amount payable
hereunder which are not paid when due, whether by declaration or otherwise.

 

Governing Law; Jurisdiction

 

THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF MINNESOTA WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF.

 

ANY JUDICIAL PROCEEDINGS BROUGHT AGAINST THE BORROWER ARISING OUT OF OR RELATING
HERETO, MUST BE BROUGHT AT A STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IN
THE STATE OF MINNESOTA, COUNTY OF HENNEPIN AND CITY OF MINNEAPOLIS.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Promissory Note to be duly
executed and delivered by its duly authorized officer as of the date first
written above.

 

 

 

CIPRICO INC .

 

 

 

 

 

By:

/s/ James Hansen

 

 

 

Name: James Hansen

 

 

Title: Chief Executive Officer

 

3

--------------------------------------------------------------------------------